 616DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Bartley.CompanyandRetail Store EmployeesUnion No. 954,RetailClerksInternational As-sociation,AFL-CIO. Cases 8-CA-4480 and8-RC-6566March 21, 1968DECISION AND ORDERBY MEMBERS BROWN,JENKINS,AND ZAGORIAOn September 19, 1967, Trial Examiner MelvinPollack issued his Decision, in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.The Trial Examiner further recommendedthat the election in Case 8-RC-6566 be set asideand that the petition therein be dismissed.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a brief in supportthereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions,'and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, The Bartley Company,Swanton, Ohio, its officers, agents, successors, andassigns,shall take the action set forth in the TrialExaminer's Recommended Order.IT IS FURTHER ORDERED that the election, in Case8-RC-6566, be, and it hereby is, set aside and thatthe petition therein be, and it hereby is, dismissed.Member Zagoria, dissenting in part:Iagreewith my collegues that the Respondentviolated Section 8(a)(1) of the Act, and that theelection held on January 11, 1967, should be setaside. I do not agree, however, that the Respondent170 NLRB No. 80has unlawfully refused to bar-ain,_or that a bargain-ing order is otherwise appropriate.As the Board has stated on-more than one occa-sion,'whether employer conduct violative of Sec-tion 8(a)(1) will or will not support a refusal tobargain finding or warrant a remedial bargainingorder depends, in the last analysis, on its nature andgravity. In this case it was the store manager whomade the promises and threat which violated8(a)(1); however, as soon as his supervisor becameaware of the promises (it does not appear that hebecame aware of the threat at any time before theelection), the store manager was told that he shouldimmediately retract his statements.Despite the fact that the "retraction" was insuffi-cient to dissipate fully the impact of the 8(a)(I)conduct on the employees, the evidence concerningthe Respondent's entire course of conduct fails toestablish, in my opinion, that the Respondent eithersought to undermine the Union's majority or rejectthe principle of collective bargaining. Nor is the im-pact of such conduct sufficient to render impossiblea fair election in the future. I would, thereforeresolve the question of the Respondent's obligationto bargain through the medium of a secret-ballotelection.-'E'g , Aaron BrothersCompany ofCalifornia,158 NLRB 1077;Hain-ntond & Irving,Incorporated,154 NLRB 1071TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMELVIN POLLACK, Trial Examiner: In this con-solidatedproceeding under Sections 9(c) and10(b) of the National Labor Relations Act, asamended (herein called the Act), the issues to bedecided are whether Respondent violated Section8(a)(1) and (5) of the Act, and whether theUnion's objections to the results of an election con-ducted on January 11, 1967, and its challenges tocertainballots cast at that election should besustained.'A hearing was held on May 24 and 25, 1967, atToledo, Ohio. Briefs filed by the General Counseland Respondent have been considered. Upon the'Pursuant to a charge and objections to the election filed by the Unionon January 27, 1967, theRegional Director for Region 8 on March 1,1967, issued a Complaint, a Report on Objections, Challenges and OrderDirecting Hearing on Objections,and an Order Consolidating Cases,Notice of Hearing on Objections to Election and Complaint Upon timelyexceptions to the Regional Director's report on objections and challengesfiled by Respondent on March 9, 1967, the Board issued an order on April27, 1967, which,inter alia,directed a hearing to be held to determine thestatus and, therefore,the challenges by the Union to the ballots of WesleyClay and William Doren. On May 2, 1967, the Regional Director con-solidated for hearing with the unfair labor practices and the objections tothe election the challenges to the ballots of Clay and Doren THE BARTLEY COMPANY617entire record, and my observation of the demeanorof the witnesses as they testified, I make the follow-ing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is engaged in the wholesale andretail sale of groceries and operates a retail grocerystore in Swanton, Ohio. Respondent's annual grossrevenues are in excess of $500,000, and it annuallyreceives goods valued at over $50,000 from pointsoutside the State of Ohio. I find, as Respondent ad-mits, that Respondent is engaged in commercewithin the meaning of the Act and that the asser-tion of jurisdiction is warranted.II.THE LABOR ORGANIZATION INVOLVEDThe Unionisa labor organizationwithin themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Sequence of EventsThe Union signed up 8 out of 13 employees attheSwanton store between November 11 andDecember 2, 1966.2 On November 29, 1966, theUnion's secretary-treasurer, Elden T. Leedy, sent acertified letter to Company President Richard B.Peckinpaugh stating that the Union represented amajority of the Swanton employees, that it wishedto meet with him "to negotiate a Union Contract,"and that it was willing to have "a disinterested thirdparty conduct a card check to demonstrate ourgood faith." The letter was returned "Unclaimed" afew days later.' Leedy sent a telegram to Peckin-paugh on December 5 repeating what he had saidin the letter.On Wednesday, December 7, Isadore Kohler, theUnion's attorney, called up Respondent's attorney,Francis J. Gallagher. He informed Gallagher thatthe Union had authorization cards from eight em-ployees, and "asked him whether he would recog-nize and bargain with the Union on that basis andwhether or not he wanted to go to an independentparty for a card check." Gallagher -replied that hewould have -to get in touch with his Company. Hementioned that a union had won an election "a fewweeks ago" at Respondent's store in Bryan, Ohio,and said he "didn't see any particular trouble at thistime." He said he would call Kohler back the fol-lowing Thursday.Kohler called Gallagher on December 19 andagain requested that Respondent recognize theUnion as the collective-bargaining representative ofitsSwanton store employees. Gallagher said "theCompany was going to mail a letter" and that hewould "let [Kohler] know about the bargainingrights." Kohler repeated his request for recognitionintelephone conversationswithGallagheronDecember 21 and 22. In the latter conversation, hesuggested that there was no reason "to go throughan election," but Gallagher replied "perhaps itwould be better if the employees went through anelection."By letter dated December 22, PeckinpaughacknowledgedreceiptofSecretary-TreasurerLeedy's wire of December 5 and referred Leedy toGallagher. On December 23, Gallagher sent Kohlera letter suggesting that the Union file a representa-tion petition with the Board and assuring Kohlerthat he could meet with him and a Board represen-tative "for the purpose of working out a consentelection."'-The Union filed a representation petition withthe Board on December 30 covering the Swantonstore employees. The Board's Regional Director ap-proved a consent-election agreement on January11, 1967, and scheduled the election for January20.Meanwhile, about January 6, Manager HaroldDoren spoke to the employees at the Swanton storeabout pay increases. He told meatcutters HarryEverett and Robert Turpening, "I have been talkingwith the Company for you fellows. I have got an in-crease of five dollars per week pay for each, youand Bob, and ... I also have an agreement they willpay a dollar and eighty-five cents an hour to thecashiers."He added, "If you don't want to takethat, then the Company will have to move-else-where."'Doren told cashier Joan McIntosh, Dorothy Dis-brow, and Virginia Schudel that he had talked toSalesManager Hulsebus about getting McIntoshand Disbrow a raise from $1.35 to $1.85 an hourand Schudel a raise from $1.25 to $1.60 an hour.He also told stock boys Alan Minnick and PhilWitker that he would try to get them a raise.21 do not credit the testimony -of Philip Witker that Union PresidentPaul Jackson told him the purposes of signing the union card was to getan electionThe card simply authorizes the Union to represent thesigner for purposes of collective bargainingWitker admittedly read thecard before signing it I credit Jackson's testimony that he at no time toldWitker the card was to be used only for an election.IThe letter was correctly addressed.'The letter stated in part "As I suggested to you on the telephone whenyou first called me, I believe it would bemuch simplerand better for allparties concerned if you would have the Union file a representation peti-tionwith the Board " Gallaher testified that he advised Kohler onDecember 7 and each time that Kohler calledhim thereafter"to file a peti-tion andget aconsent election." As Kohler'stestimonydescribed in thetext is otherwise uncontradicted and is consistent with the actual sequenceof events, including the Company's failure to reply until December 22 tothe Union's December 5 request for recognition on the basis of a cardcheck, and then only to refer the Union to its attorney, Gallagher, I findthat Gallagher first suggested a Board election when he spoke to Kohler onDecember 223Doren and Turpening testified that the former said he would try to getthe meatcutters a $5 raise and he said nothing about the Company movingelsewhere. Everett impressed me as a reliable witness and, as his testimonyabout Doren's remarks on wage increases and Doren's retraction of theseremarks is consistent with that of the cashiers, I have credited his testimonyrather than that of Doren and Turpening 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDShortly after the foregoing conversations,' Dorenretracted his remarks -concerning wage increases.He told' meatcutters Everett and Turpening, and thelatter'swife, a meatwrapper, that "he was sorry,they could not go through with the raise aspromised ... the Union would consider it bribery."He similarly told cashiers Schudel and Disbrow thathe had received a call and the raise was off because"itwould be the same as bribing [them] to voteagainst the Union." He told Minnick that he couldnot get a raise for the stock boys "because of theUnion trying to get in."Everett testified that he had not asked for a raisesinceAugust 4966, and cashiers McIntosh, Dis-brow, and- Schudel testified that nothing had beensaid to them about a raise before Doren brought upthe subject.A few days before the election, Doren remarkedto stock boy James Bradford, in stock boy DavidMangold's presence, that if the Union got in, "hewould have to cut [Bradford's] hours down becausehe could have too many boys working." Bradfordsaid, "Why should you cut my hours down whenthe other boys were working three to four days aweek? I'm only working three." Doren made noreply and walked away. Doren testified that fourstock boys told him before the election that theywould get $2.45 an hour "when the Union gets in"and that he told them that was "impossible." He ex-plained to them that labor costs had to be kept at a"percentage" and accordingly that "We may haveto cut hours as labor costs go up, or as-costs go upwe have to be more efficient."The election was conducted as scheduled. Fiveballotswere cast for the Union, six against theUnion, and three ' ballots were challenged by theUnion.?Doren's subsequent statement to the employees,that they could not be given wage increasesbecause the increases would be considered "brib-ery" of the employees to reject the Union, did notdissipate the coercive impact of his prior remarks.As Doren's "retraction" amounted to hardly morethan a statement that wage increases could not begiven because of the Union's organizing campaign,it tended to emphasize rather than to detract fromthe message of his prior remarks that Respondentwas ready to give the employees wage increases ifthey dropped their support of the Union. Cf.Her-mann Equipment Manufacturing Co., Inc., 156NLRB 716, 717-718;Modern Settings,,Inc.,158NLRB 1584. I therefore find, asalleged in-the com-plaint, that Respondent violated Section 8(a)(1) ofthe Act by promising its employees wage increasesto induce them to abandon the Union.Ialso find that Respondent further violated Sec-tion 8(a)(1) by Doren's statement to James Brad-ford, a few days before the election, that he wouldhave to cut Bradford's hours if the Union got in.I find no violation, however, in Doren's remarkto a group of stock boys that hours might have tobe cut "as labor costs go up." Doren made this re-mark in the course of an explanation that it was"impossible for the Union to obtain a $2.45 hourlyrate for the stock boys because labor-costs 'couldnot be increased beyond a certain point-without acorresponding increase in work efficiency. In' thissetting, and as the stock' boys initiated the conver-sation about a $2.45 hourly rate, I see no threat ofeconomic reprisal for union activity in Doren's re-marks concerning a cut in hours.The Refusal To BargainB. Analysis and ConclusionsStoreManager Doren told meatcutters Everettand Turpening that he had got them a raise of $5 aweek. He told cashiers McIntosh, Disbrow, andSchudel that he had talked to Sales Manager Hul-sebus about raising the hourly rate of McIntosh andDisbrow from $1-.35 to $1.85 and of Schudel from$1.25 to $1.60, and he told stock boys Minnick andWitker that he would try to get them a raise. AsDoren's remarks about wage-increases were unsol-icited and came as a surprise to the employees, Ifind from the timing of these remarks-made aweek after the Union filed a representation peti-tion-that they were in effect promises of wage in-creasescalculated to influence the employees todrop their support of the Union. I further find that6 Everett placed Doren's remarks about pay increases about January 6 or7,McIntosh "about a week or two before the election," Schudel "severalweeks after Christmas," and Disbrow before the January 20 electionDoren testified that he spoke to the employees about wage increases on asingle day and that he told all of them within a day or two that he had "er-red" and "had no right to discuss such a thing "The Company refused delivery of the Union'sletter of November 29 requesting recognition andoffering a card check, and it did not reply to theUnion's telegram of December 5 until, December22,-at which time it merely referred the Union to itsattorney. Pursuant to Attorney Gallagher's sug-gestion, the Union filed a representation petit-ionwith the Board. About a week later, Store ManagerDoren in effect promised the employees wage in-creases if they dropped their- support of the Union.A few days before the election, Doren told stockboy Bradshaw that his hours would be cut if theUnion came in. I find from these facts that Respon-dent at no time entertained a genuine doubt thatthe Union represented a majority of its Swantonstore employees, and that it suggested a, Board elec-tion in order to gain time to dissipate the Union's'The UnionchallengedWesley Clayas a supervisor and Rebecca'Dor-ren and WilliamDoren as casual employees The Regional Directorsustained the challenges to the ballotsof Clay andRebecca Doren andfound it unnecessary to resolve the challenge to Wdlaim Doien's ballot ashis vote could not affect the results of the election See fn1, supra ' THE BARTLEY COMPANY619majority.8As the Union in fact represented amajority of Respondent's Swanton store employeesin an appropriate unit when it requested recogni-tion on December 4 and thereafter,Ifind thatRespondent violated Section 8(a)(5) and(1) of theAct byrefusing to recognize the Union on and afterDecember 23, 1966,as the collective-bargainingrepresentative of the Swanton store employees.statutory bargaining representative of its regularfull-time and regular part-time employees at itsretail grocery store in Swanton, Ohio, Respondentengaged in an unfair labor practice affecting com-merce within the meaning of Sections 8(a)(5) and(1) and 2(6) and (7) of the Act.THE REMEDYIV.THE OBJECTIONS AND CHALLENGES IN THEREPRESENTATION PROCEEDINGThe Union's objections to the January 20, 1967,election are based in part upon the unlawful con-duct detailed above, which occurred after the filingof the representation petition and before the hold-ing of the election.' As this conduct interfered witha free and untrammeled choice in the election, Irecommend that the election be set aside.TherecordestablishesthattheUnionrepresented a majority of the regular full-time andregular part-time employees at the Swanton storebefore Respondent committed unfair labor prac-tices calculated to destroy support of the Union. Tothe extent that the election revealed a loss of unionsupport thereafter, such loss must be attributed toRespondent's unfair labor practices.Bishop andMalco, Inc., d/b/aWalker's,159 NLRB 1159. Itherefore further recommend, in view of the bar-gaining order to be recommended in the unfairlabor practice proceeding, that the petition in Case8-RC-6566 be dismissed.'oCONCLUSIONS OF LAW1.By promising its employees wage increases todiscourage their support of the Union, and bythreatening them with reduction in hours if theyselected the Union as their bargaining representa-tive,Respondent engaged in unfair labor practicesaffecting commerce within the meaning of Sections8(a)(1) and 2(6) and (7) of the Act.2.By refusing to bargain with the Union as the8As Respondent's holding out of sizeable wage increases to the em-ployees if they dropped their support of the Union, and its threat to reduceBradford's hours of employment if the Union came in, constituted substan-tialunfair labor practices calculated to dissipate the Union's majoritystatus, I consider Respondent's reliance upon such cases asHammond &Irving Inc.,154 NLRB 1071, andAaron BrothersCo , 158 NLRB 1077,misplaced91 find no merit in the Union's further objection to the election on theground that Respondent engaged in antiunion campaigning near the pollingplace while the election was being conducted Store Manager HaroldDoren spoke to several employees at the entrance to a stockroom wherethe election was being conducted. Doren's testimony that he said nothingto the employees about their vote as they entered or left the stockroom isuncontradictedis In view of this recommendation, it is unnecessary to resolve the chal-lenges to the ballots cast by Wesley Clay and William Doren I find, how-ever, that Clay is a supervisor within the meaning of the Act and hence thathe is ineligible for inclusion in the bargaining unit The Regional Directorfound that Clay takes charge of the store in the absence of Store ManagerIshall recommend that Respondent cease anddesist from its unfair labor practices, and, affirma-tively, that it bargain with the Union upon itsrequest," and post appropriate notices.Upon the basis of the foregoing findings of factand conclusions of law, and upon the entire recordin the case, there is hereby issued pursuant to Sec-tion 10(c) of the Act, the following:RECOMMENDED ORDERRespondent, The Bartley Company, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Promising employees wage increases orother economic benefits in order to discouragetheir support of a labor organization.(b) Threatening employees with reduction inhours or other loss of employment because of theirunion activity.(c)Refusing to bargain with the Union as the ex-clusive bargaining representative of the regular full-time and regular part-time employees at its Swan-ton store.(d) In any other manner, interfering with,restraining, or -coercing employees in the exerciseof their rights under Section 7 of the Act.2.Take the following affirmative action designedto effectuate the policies of the Act:(a)Upon request, bargain collectively with theUnion as the exclusive bargaining representative ofthe regular full-time and regular part-time em-ployees at its Swanton store.(b) Post at its store in Swanton, Ohio, copies ofHarold Doren, who is off work at least I entire day and 2 evenings perweek The record in the instant consolidated proceeding reveals that Claywas also in charge of the store for an entire week in February 1967 whileHarold Doren was on vacation I conclude that Clay responsibly directsemployees within the meaning of Section 2(1 1) of the Act As the Unionpresented no evidence to support its claim that William Doren is a casualemployee, I find that he is eligible for inclusion in the bargaining unititAs the record establishes that the Union had a clear majority in an ap-propriateunitof regular full-time and regular part-time employees at theSwanton store before Respondent engaged in unfair labor practices aimedat destroying support of the Union, a bargaining order would be ap-propriate to remedy Respondent's violations of Section 8(a)(I) of the Act,even assuming no violation of Section 8(a)(5)N.L R.B v Delight Bakery,Inc,353 F 2d 344 (C A 6), PiaseckiAircraft Corp v N LRB,280 F 2d575 (C A 3), cert denied 364 U S 933,Editorial "El Impartial" Inc v.N L R B , 278 F 2d 184 (C A 1), N L.R B v Joe Caldarera, dlbla FalstaffDistributingCompany, 209 F 2d 265 (C A8), D. H Holmes Company vN L R B ,179 F 2d 876 (C A. 5), cfN.L.R B v. Flmnatic Corp,347 F 2d74 (CA 2) 620DECISIONSOF NATIONALLABOR RELATIONS BOARDthe attached notice marked "Appendix."" Copiesof said notice, to be furnished by the RegionalDirector for Region 8, after being duly signed by arepresentative of Respondent,shall be posted byRespondent immediately upon receipt thereof, andbemaintainedby it for 60consecutive daysthereafter,inconspicuous places,including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any othermaterial.(c) File with the Regional Director for Region 8,as the Board's agent, within 20 days from the dateof service of this Trial Examiner's Decision, a writ-ten statement setting forth the manner and form inwhich it has `complied with these recommenda-tions.13-IT IS FURTHER RECOMMENDED that the election inCase 8-RC-6566 be set aside and that the petitionbe dismissed.12 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order."1' In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read. "Notify said Regional Director,in writing,within 10 days from the date of this Order,what steps Respon-dent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended,we herebynotify our employees that:WE WILL bargain with Retail Store Em-ployees Union No.954, Retail ClerksInterna-tional Association,AFL-CIO,as the represen-tative of Our regular full-time and regular part-time employees,excluding casual and seasonalemployees,storemanager,confidential em-ployees, office clerical employees,professionalemployees,guards and supervisors as definedin the Act.All our employees have the right to join orsupport a labor union;WE WILLNOT in anymanner interfere with their exercise of thisright.Specifically,'WE WILLNOT promise themwage increases or other benefits to discouragetheir support of the above Union or any otherlabor organization.WE WILL NOT threatenthem with a reduction in hours or other loss ofemployment because of their union activity.THE BARTLEY COMPANY(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 720 Bulkley Building, 1501 Euclid Avenue,Cleveland, Ohio 44115, Telephone 621-4465.